EXHIBIT N E W SR E L E A S E SUBJECT:HAVERTYSANNOUNCES CLARENCE H. RIDLEY, CHAIRMAN, WILL RETIRE IN MAY 2 COMPANY’S BOARD OF DIRECTORS FOR 31 YEARS ATLANTA, GEORGIA, February 17,2010 HAVERTY FURNITURE COMPANIES, INC. (NYSE: HVT and HVT.A) today announced Clarence H. Ridley will retire from his position as non-executive chairman and as a member of the board at the May 2010 annual shareholders’ meeting and then have the title chairman emeritus.He has served as a Havertys director since 1979.Mr. Ridley was a partner at the law firm of King & Spalding from 1977 until he retired in 2000.He was elected Havertys’ chairman in 2001 upon the retirement of Rawson Haverty.At that time, the company was undergoing a change in its distribution system and expanding into new markets.Mr. Ridley helped provide continuity of leadership following the retirement in 2002 of the chief executive officer and the election ofClarenceH. Smith, then president and chief operating officer.Mr. Ridley has helped guide the company through a tumultuous period for the furniture industry and both high-growth and recessionary cycles. The Board of Directors intends to appoint L. Phillip Humann as non-executive chairman upon his re-election at the company’s 2010 annual shareholders’ meeting.Mr.Humann has served on Havertys' board since 1992 and as a member of the Executive Committee since 1995.He is currently a member of the Compensation Committee and has previously served on the Audit Committee.Mr. Humann was chairman of the board of SunTrust Banks, Inc, a position he held for ten years.He retired in April 2009 and currently is a director of Coca Cola Enterprises Inc. and Equifax, Inc. Mr.
